IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-59,908-04


EX PARTE CARLTON AKEE TURNER




ON APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS
IN CAUSE NO. F99-00220-MS FROM THE 282ND DISTRICT COURT

DALLAS COUNTY



Per Curiam.  Price, j., dissents for the reasons stated in his dissenting
statement in Ex parte Chamberlain.  Johnson, J., dissents for the reasons stated in
her opinions in Ex parte Alba and Ex parte Chi.  

ORDER


	We have before us an original application for writ of habeas corpus, a motion for
leave to file that application, a motion to seal the application and accompanying exhibits, and
a motion for stay of execution.  Applicant asserts his execution will violate his Eighth
Amendment right against cruel and unusual punishment.
	Applicant was convicted of capital murder on July 29, 1999.  We affirmed the
conviction and sentence on direct appeal.  Turner v. State, 87 S.W.3d 111 (Tex. Crim. App.
2002).  On September 28, 2001, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Turner, No. WR-59,908-01
(Tex. Crim. App. Sept. 29, 2004)(not designated for publication).  On September 27, 2007,
applicant filed a subsequent application for writ of habeas corpus pursuant to Article 11.071,
and an application for writ of prohibition, claiming that the execution protocol used in Texas
executions would violate his Eighth Amendment right against cruel and unusual punishment. 
We dismissed the subsequent application and denied leave to file the writ of prohibition.  Ex
parte Turner, Nos. WR-59,908-02 and WR-59,908-03 (Tex. Crim. App. Sept. 27, 2007)(not
designated for publication).  On July 7, 2008, applicant filed this original application for writ
of habeas corpus and a motion to stay his execution. 
	Applicant's motion to seal his application and accompanying exhibits is granted. 
Leave to file the application and applicant's motion for stay of execution are denied.  
	IT IS SO ORDERED THIS THE 8TH DAY OF JULY, 2008.
Do Not Publish